Name: Commission Regulation (EC) No 1646/94 of 6 July 1994 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 7. 94 Official Journal of the European Communities No L 172/21 COMMISSION REGULATION (EC) No 1646/94 of 6 July 1994 altering die import levies on products processed from cereals and rice (EC) No 1 560/94 Q, as last amended by Regulation (EC) No 1608/94 (8); Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 (9), as last amended by Regulation (EEC) No 1740/78 (10), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 11 (3) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1544/93 (4), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (*), as amended by Regulation (EC) No 3528/93 (6), Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on products processed from cereals and rice covered by Commission Regulation (EEC) No 1620/93 (n) as fixed in the Annex to amended Regulation (EC) No 1560/94 are hereby altered to the amounts set out in the Annex. Article 2 This Regulation shall enter into force on 7 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5. 8 . 1993, p. 22. (3) OJ No L 166, 25. 6. 1976, p. 1 . (4) OJ No L 154, 25. 6. 1993, p. 5. O OJ No L 387, 31 . 12. 1992, p. 1 . (0 OJ No L 320, 22. 12. 1993, p. 32. O OJ No L 166, 1 . 7. 1994, p . 70. O OJ No L 168, 2. 7. 1994, p . 18 . O OJ No L 168, 25. 6 . 1974, p. 7. (10) OJ No L 202, 26. 7. 1978 , p. 8 . H OJ No L 155, 26. 6. 1993, p. 29 . No L 172/22 Official Journal of the European Communities 7. 7. 94 ANNEX to the Commission Regulation of 6 July 1994 altering the import levies on products processed from cereals and rice (ECU/ tonne) CN code Import levies Q ACP Third countries (other than ACP) 1102 20 10 197,75 203,79 1102 20 90 112,06 115,08 1102 90 90 116,28 119,30 1103 13 10 197,75 203,79 1103 13 90 112,06 115,08 1103 19 90 116,28 119,30 1103 29 40 197,75 203,79 1103 29 90 116,28 119,30 1104 19 50 197,75 203,79 1104 1 9 99 205,20 211,24 110423 10 175,78 178,80 1104 23 30 175,78 178,80 1104 23 90 112,06 115,08 1104 29 19 182,40 185,42 11042939 182,40 185,42 1104 29 99 116,28 119,30 1104 30 90 82,40 88,44 1106 20 90 1 73,24 (2) 197,42 1108 1200 176,87 197,42 1108 1300 176,87 197,42 0 1108 1400 88,43 197,42 1108 1990 88,43 (2) 197,42 1702 30 51 230,71 327,43 1702 30 59 176,87 243,36 1702 30 91 230,71 327,43 1702 30 99 176,87 243,36 1702 40 90 176,87 243,36 1702 90 50 176,87 243,36 1702 90 75 241,69 338,41 1702 90 79 168,09 234,58 2106 90 55 176,87 243,36 2303 10 11 219,72 401,06 (2) In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States :  products falling within CN code ex 071410 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20 ,  arrow-root starch falling within CN code 1108 19 90. 0 Pursuant to amended Regulation (EEC) No 3834/90, the levy on importation into the Community of products of CN code 1108 13 00 is reduced by 50% within the limit of a fixed quantity of 5 000 tonnes. 0 No import levy applies to OCT originating products according to Article 101 (1 ) of Decision 91 /482/EEC.